Exhibit 21.1 LIST OF SUBSIDIARIES The following entities were subsidiaries of the Registrant as of December 31, 2015. Pursuant to Item 601(b)(21)(ii) of Regulation S-K, certain subsidiaries of the Registrant which, considered in the aggregate as a single subsidiary, would not have constituted a significant subsidiary (as defined in Rule 1-02(w) of Regulation S-X) have been omitted. Name Jurisdiction of Incorporation or Organization Lodge Holdco I L.L.C. Delaware Lodge Holdco II L.L.C. Delaware Lodge Holdco III L.L.C. Delaware Lodge S-Holdings Inc. Delaware Lodge Holdings Inc. Delaware La Quinta L.L.C. Delaware LQ Properties L.L.C. Delaware LQ FL Properties L.L.C. Delaware LQ TX Properties L.L.C. Delaware LQ Operating Lessee L.L.C. Delaware La Quinta Franchising LLC Nevada Lodge Management L.L.C. Delaware LQ Portfolio East L.L.C. Delaware Lodge Borrower III L.L.C. Delaware LQ Chicago L.L.C. Delaware LQ Acquisition Properties L.L.C. Delaware LQ Prime Mezz L.L.C. Delaware LQ Management L.L.C. Delaware La Quinta Intermediate Holdings L.L.C. Delaware
